Citation Nr: 1535584	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder rated 50 percent disabling prior to January 9, 2015, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period from March 30, 2010 to January 12, 2014.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to September 1990, December 1990 to July 1991, and from May 1995 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a rating in excess of 30 percent for the Veteran's PTSD with major depression.

During the course of the appeal, in a June 2011 rating decision, a 50 percent rating for PTSD with major depressive disorder was granted, effective June 21, 2010, the date VA received the Veteran's claim for an increased rating.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for PTSD with major depressive disorder, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The PTSD issue was remanded in November 2013.

In an April 2015 rating decision, the RO assigned a 70 percent disability rating to PTSD with major depressive disorder, effective January 9, 2015.  See id.  

The Veteran has raised the issue of unemployability due to his service-connected disabilities.  See 01/13/2014 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in April 2014 VA correspondence the Veteran was requested to complete a VA Form 21-4142 (Authorization and Consent to Release Information) pertaining to any identified private medical providers.  See 04/18/2014 VBMS entry, MAP-D Development Letter.  In May 2014 correspondence from the Veteran he asserted that a letter sent to him from VA did not contain a VA Form 21-4142 as stated in the VA letter.  See 05/19/2014 VBMS entry, Correspondence.  On remand, the Veteran should be requested to complete VA Form 21-4142s regarding any private medical providers.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340  and 4.16(a) (2014).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Initially, the Board notes that in a December 2014 rating decision, the RO granted entitlement to a TDIU effective January 13, 2014.  The RO determined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, specifically PTSD (50% from 06/21/2010; 70% from 01/09/2015), spina bifida occulta L5-S1 and sacroileitis with traumatic arthritis and intervertebral disc syndrome (40% from 12/11/2013), right lower extremity radiculopathy (10% from 12/11/2013), and migraine headaches (50% from 01/13/2014).  The RO determined that the extent of his service-connected disabilities was not shown to prevent him from obtaining and maintaining gainful employment without the consideration of his migraine headaches.  

From December 11, 2013, the Veteran's combined rating (70 percent) meets the schedular criteria for TDIU per § 4.16(a).  Prior to this date, his combined rating does not meet the TDIU schedular criteria.  

The Veteran asserts that his PTSD affected his full-time employment effective March 30, 2010.  See 07/19/2010 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  In a later submission, the Veteran asserted that his PTSD affected his full-time employment as of May 2010.  See 01/13/2014 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He last worked in a full-time capacity as a vehicle operator.  See 01/13/2014 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Unfortunately, the Veteran's employer has not responded to VA's request for further information.  See 04/18/2014 & 05/09/2014 VBMS entries, Third Party Correspondence.

Unfortunately, development has not been conducted as to whether the Veteran's service-connected disabilities preclude gainful employment prior to January 13, 2014.  An examiner should assess the impact of his service-connected disabilities on employment for any time from March 30, 2010 to January 12, 2014.  The Veteran's claim should also be submitted to the Director, Compensation and Pension Service, for extraschedular consideration prior to December 11, 2013 per § 4.16(b).  An opinion should also be sought from the January 2015 PTSD examiner as to whether for any period prior to January 9, 2015 the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter and a VA Form 21-4142 requesting that the Veteran provide sufficient information, and if necessary, authorization for VA to obtain any outstanding, pertinent private medical records.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Request that the January 2015 PTSD examiner (or another examiner with appropriate expertise if the January 2015 examiner is unavailable) review the Virtual folder, to include VA treatment records and private treatment records, and provide an opinion as to whether for any period prior to January 9, 2015 the Veteran's PTSD manifested in the following:

* occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships (or)

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner should also describe how the Veteran's PTSD affected his functioning for any period from March 30, 2010 to January 12, 2014.  The examiner should describe the types of limitations he would experience as a result of his PTSD which would prevent him from working in a job with the same physical requirements as his past work as a vehicle driver.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

An examination should only be scheduled if deemed necessary by the examiner.

3.  Request that the November 2014 spine examiner (or another examiner with appropriate expertise if the November 2014 examiner is unavailable) review the Virtual folder, to include VA treatment records and private treatment records, and describe how the Veteran's spina bifida occulta L5-S1 and sacroileitis with traumatic arthritis and intervertebral disc syndrome affected his functioning for the period from December 11, 2013 to January 12, 2014.  The examiner should describe the types of limitations he would experience as a result of his spina bifida occulta L5-S1 and sacroileitis with traumatic arthritis and intervertebral disc syndrome which would prevent him from working in a job with the same physical requirements as his past work as a vehicle driver.  

Consider all pertinent evidence of record, including lay statements.  

If the requested statement cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

An examination should only be scheduled if deemed necessary by the examiner.

4.  Thereafter, the Veteran's claim for a TDIU for the period from March 30, 2010 to January 13, 2014 should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected PTSD, rated 50 percent disabling, precluded the Veteran from participating in gainful employment for any period between March 30, 2010 and January 13, 2014.

5.  After completion of the above, readjudicate the issues of entitlement to an initial increased rating for PTSD and entitlement to a TDIU for the period March 30, 2010 to January 13, 2014 pursuant to § 4.16 (a) & (b).  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his agent have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




